151 S.E.2d 204 (1966)
268 N.C. 601
WESTARC LEASING CORPORATION
v.
CAPITAL SIGN SERVICE, INC., and Clawson A. Hicks.
No. 541.
Supreme Court of North Carolina.
November 30, 1966.
*205 Bailey, Dixon & Wooten, Raleigh, for plaintiff appellee.
Vaughan S. Winborne, Raleigh, for defendants appellants.
PLESS, Justice:
While G.S. 55-154 provides that no undomesticated foreign corporation transacting business in this State shall be permitted to maintain any action or proceeding in any court of this State, etc., the lower court ruled correctly that the plaintiff was protected by G.S. § 55-131 which provides that a foreign corporation shall not be considered to be transacting business in this State in maintaining or defending any action or suit, etc.
However, the court erred in granting judgment on the pleadings. In the defendants' further answer which, under the plaintiff's demurrer thereto is deemed admitted, they alleged that the property leased was defective, that the plaintiff had been notified and that upon the representations that the equipment would be put in good working condition they made payments to the plaintiff in reliance thereon and have further expended $1,000 in attempting to get said equipment to operate.
These allegations raise questions that can be determined only by trial on the merits and the action of the court in awarding judgment on the pleadings is hereby
Reversed.